Broyles, C. J.
1. In .view of the notes of the trial judge incorporated in the first, second, and third special grounds of the motion for a new trial, those grounds are without merit.
2. The remaining special ground of the motion for a new trial is not complete and understandable within itself, and therefore can not be considered by this court.
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodtuorth, JJ., concur.